Exhibit 10.12(a)

Revised Schedule to Severance Agreement

Horace Mann Educators Corporation (“HMEC”) entered into severance agreements
with the following persons on the dates shown. These agreements are
substantially identical to the one included as Exhibit 10.7 to HMEC’s Annual
Report on Form 10-K for the year ended December 31, 2001 except that (1) the
multiple of the highest annual compensation received by the employee in the five
preceding years used to determine a one-time cash payment is equal to the
duration listed below and (2) the specified period during which such employee’s
insurance benefits would continue is equal to the duration below, and except as
indicated in footnote (a).

 

Employee

 

Duration

 

Agreement Date

Louis G. Lower II (a)

  3 years   02-01-2000

Ann M. Caparrós

  2.9 years   03-07-1994

Peter H. Heckman

  2.9 years   04-10-2000

Paul D. Andrews

  2 years   07-02-2001

Bret A. Conklin

  2 years   01-14-2002

Dwayne D. Hallman

  2 years   01-21-2003

Ricky A. Renner

  2 years   07-09-2001

Robert E. Rich

  2 years   02-19-2001

 

(a) HMEC entered into a severance agreement with Louis G. Lower II as set forth
in the Lower Employment Agreement contained in Exhibit 10.12 to HMEC’s Annual
Report on Form 10-K for the year ended December 31, 1999.